                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   No. 5:19–CV–0243–BR

SECURITIES AND EXCHANGE                              )
COMMISSION,                                          )
                                                     )
                          Plaintiff,                 )
        v.                                           )                 ORDER
                                                     )
ALTON PERKINS, et al.,                               )
                                                     )
                          Defendants.                )

        This matter is before the court on Alton Perkins, the Alton and Xiang Mei Lin Perkins

Family Trust, Yilaime Corporation of NC, Perkins Hsu Export Corporation, Yilaime Corporation

of Nevada, and AmericaTowne Holdings, Inc.’s (collectively “defendants”) joint motions to

strike defendant Mabiala Phuati’s (“Phuati”) accounting, (DE # 41), and amended accounting,

(DE # 46). (DE ## 44, 47.) Phuati filed a response. 1 The motions are now ripe for disposition.

        Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, “[t]he court may strike

from a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f).

        Information is immaterial for the purposes of Rule 12(f) if it has no essential or
        important relationship to the claim for relief or the defenses being pleaded[.] An
        impertinent matter does not pertain, and [is] not necessary, to the issues in question.
        Finally, information is scandalous if it improperly casts a derogatory light on
        someone, most typically on a party to the action. It is not enough that the allegation
        offends the sensibilities of the objecting party if the challenged allegations describe
        acts or events that are relevant to the action.




1
  Phuati filed his response on 17 August 2020, yet the response deadline lapsed on 18 July 2020. Because Phuati is
representing himself, the court will consider his response. However, for future filings with the court, Phuati must
comply with all local court rules, including the rules of filing and service.



             Case 5:19-cv-00243-BR Document 49 Filed 08/18/20 Page 1 of 3
Thornhill v. Aylor, No. 3:15-CV-00024, 2016 WL 258645, at *2 (W.D. Va. Jan. 20, 2016)

(internal quotation marks and citations omitted) (alternations in original). However,

      [t]he court should use Rule 12(f) sparingly, as motions to strike are generally viewed
      with disfavor. As such, a motion to strike should only be granted when the
      allegations have no possible relation or logical connection to the subject matter of
      the controversy and may cause some form of significant prejudice to one or more of
      the parties to the action.

Id. (internal citations and quotation marks omitted); see also Waste Mgmt. Holdings, Inc. v.

Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (“Rule 12(f) motions are generally viewed with

disfavor because striking a portion of a pleading is a drastic remedy and because it is often

sought by the movant simply as a dilatory tactic.” (citation omitted)).

       Defendants contend “Phuati’s Accounting contains salacious, unverified, and rambling

allegations of wrongdoing against a variety of individuals, including Defendants and non-

parties[.]” (Mot., DE # 44, at 2.) Defendants contend such information

       is all the more serious given that AmericaTowne Holdings, Inc., is a publicly traded
       company, and such unfounded allegations in improper filings may affect the
       company’s ability to conduct business and attract customers and vendors.

(Id.) Additionally, defendants contend they were not served with the accounting. (Id. at 1–2.)

As for the amended accounting, defendants assert that it “mirrors the original accounting filed by

Phuati on April 15, 2020[,]” (Mot., DE # 47, at 1), and should be stricken for the same reasons as

stated in its initial motion, (id. at 2). Phuati denies that the statements in his accounting and

amended accounting are untruthful and provides the court with various exhibits in support of his

statements as evidence that they are “completely true and verifiable.” (Resp., DE # 48, at 1–2.)

       Phuati’s accounting and amended accounting relate to and have logical connection to the

subject matter of the underlying controversy. (See generally DE ## 41, 46.) As such, they

cannot be stricken under Rule 12(f) because defendant believes them to be “salacious,



                                                  2

           Case 5:19-cv-00243-BR Document 49 Filed 08/18/20 Page 2 of 3
unverified, and rambling.” Rather, the accounting and amended accounting may only be stricken

if this court’s failure to do so may cause some form of significant prejudice to one or more of the

parties to the action. See Thornhill, 2016 WL 258645, at *2. The assertion that some

information in the documents may impact AmericaTowne Holdings, Inc.’s business does not

sufficiently demonstrate prejudice to defendants. See Miller v. Ingles, No. 1:09CV200, 2009

WL 4325218, at *6 (W.D.N.C. Nov. 24, 2009) (“A motion to strike places a sizable burden on

the movant and would typically require a showing that denial of the motion would prejudice the

movant.”) (internal citations and quotation marks omitted)).

       Defendants’ motions are DENIED.

       This 18 August 2020.




                                      __________________________________

                                                     W. Earl Britt
                                                     Senior U.S. District Judge




                                                 3

          Case 5:19-cv-00243-BR Document 49 Filed 08/18/20 Page 3 of 3
